The record in this case consists of the complaint, judgment, notice of appeal, and supersedeas and cost bond, all of which are embodied in the clerk's transcript. The judgment recites that the trial court made and entered its findings of fact and conclusions of law in favor of the plaintiff, but these are not in the record. The answer to the complaint is not included in the transcript. There is no statement of facts or bill of exceptions.
Upon this record there is no question presented for review and the judgment will, therefore, be affirmed.
TOLMAN, C.J., MITCHELL, MACKINTOSH, and PARKER, JJ., concur. *Page 705